Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 cites an IC interface without first indication what the acronym IC represents.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “an internal antenna trace coupled to the transceiver circuit, and wherein the internal antenna trace is disposed over an area where a supported side of the semiconductor die is mounted on the support body” which is unclear whether there is one divided antenna with a transceiver in between or two separate antenna structures claimed.  It seems in reviewing Figs. 4 & 5 there is an internal antenna trace located internally between the first and second member that is then connected to a transceiver that transmits the signal out to an external antenna.  

Claims 7 & 16 are each independent claims citing  the limitation “a ring shaped body to distribute a load applied between first and second parts positioned one against the other, the first pressure sensing circuitry being responsive to bending associated with the first cavity” which is unclear as the first and second parts are not described as having the integrated circuit die between a first and second part.  Instead the limitation states the first and second part are” positioned one against the other”.  The claims need to cite the IC die between a first and second part.

Claim 6 recites an Automatic Testing Equipment (ATE) connected to the first member and the second member without description of what step or process the testing equipment is required to meet or how it relates to the process of using a load cell or a prober chuck. Additionally, there is no functional description of what property the prober chuck is probing. It seems the load cell is measuring force and according to Fig. 22 the prober chuck is also measuring force and it seems the ATE is connected to the load cell and the prober chuck as a controller and test analyzer. 

Claims 7 & 16 recite  methods of manufacturing or making a product and should be introduced in the preamble as such to be clear as to the requirement of the steps to produce a product instead of  claiming as in Claim 1 a method of using the product.
		
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 15-16, 21 & 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 4996873: “Takeuchi”) in view of Zimmerman (US 20050284231: “Zimmerman”) and in further view of Yamamoto (US 20090235753: “Yamamoto”).

Claim 1. Takeuchi discloses a method, comprising: experiencing, by a first pressure sensor (Fig. 1:  pressure sensor 20) in a pressure sensing system [Col. 4 lines 25-37], an application of a first load [Col. 4 lines 25-37], by a first member (Fig. 1: plug 2) in a structure on a second member (Fig. 1:  planar surface 4) in the structure (Fig. 3:  fastener 3)[Col. 4 lines 25-37], wherein the second member (Fig. 1:  planar surface 4)  is positioned against the first member (Fig. 1: plug 2) [Col.4 lines 25-30:  the washer-type pressure sensor 20 is mounted on an engine cylinder head 1 by means of an ignition plug 2 which is threaded to a threaded hole 3 formed through the cylinder head. In mounting, the pressure plate 18 mates with a washer receptacle planar surface 4 of the cylinder head 1], and the first pressure sensor (Fig. 1:  sensor 12a) is carried in a first washer (Fig. 1: 20) that is disposed between the first member (Fig. 1: plug 2)  and the second member (Fig. 1:  planar surface 4); detecting, by the first pressure sensor (Fig. 1:  sensor 12), transmitting, by an IC interface (Fig. 1: 21) in the semiconductor die (Fig. 1: die 11), the first output to an external system that monitors the pressure sensing system [Col. 4 lines 18-24:  The extension 21 is surrounded by an extended portion 22 of the insulating layer 15. Therefore, the center electrode 11 is connected to external electric device, such as a microprocessor for controlling an engine operation and so forth via a signal line via the extension 21 for outputting a pressure indicative signal], wherein the first pressure sensor (12a) wherein the IC interface (21) comprises a transmitting circuit [Col. 4 lines 18-24].  Takeuchi does not explicitly disclose:

the first output to a first external antenna trace that is carried by a first substrate that is adjacent to the first pressure sensor; and transmitting, by the first external antenna trace, the first output to an external system that monitors the pressure sensing system, comprises a transceiver circuit, and an internal antenna trace coupled to the transceiver circuit, and wherein the internal antenna trace is disposed over an area where a supported side of the semiconductor die is mounted on the support body.

detecting, by the first pressure sensor, a degree of a bending of a semiconductor die in the first pressure sensor, in response to the application of the first load; generating, by a pressure sensing circuitry in the semiconductor die, a first output in accordance with the degree of the bending that is detected in the semiconductor die; transmitting, by an IC interface in the semiconductor die, the semiconductor die comprising an unsupported middle and two supported sides on either side of the unsupported middle, wherein the two supported sides are mounted on a support body; and a cavity inside the first pressure sensor, wherein the cavity is disposed between the two supported sides, below the unsupported middle, and above the support body, wherein the IC interface comprises a transceiver circuit, and an internal antenna trace coupled to the transceiver circuit, and wherein the internal antenna trace is disposed over an area where a supported side of the semiconductor die is mounted on the support body.

With regard to 1)  Zimmerman teaches a pressure sensor (Fig. 1)[0033].  Zimmerman further teaches the first output to a first external antenna trace (Figs. 1- 3: antenna trace 3) that is carried by a first substrate (Figs. 1- 3: substrate 1) that is adjacent to the first pressure sensor (Figs. 1 & 4c:  sensor element 2); and transmitting [0032], by the first external antenna trace (Figs. 1- 3: antenna trace 3) , the first output to an external system that monitors the pressure sensing system [0017], comprises a transceiver circuit (Fig. 1: transceiver 13 & 14), and an internal antenna trace (Figs. 1- 3: antenna trace 3 portion of trace extending to 7 is an internal antenna trace) coupled to the transceiver circuit (Fig. 1: transceiver 13 & 14), and wherein the internal antenna trace (Figs. 1- 3: antenna trace 3 portion of trace extending to 7 is an internal antenna trace) is disposed over an area (Figs. 1- 3: antenna trace 3 portion of trace extending to 7 is an internal antenna trace) where a supported side of the semiconductor die (1) is mounted on the support body (2).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zimmerman’s communication system of antenna traces on a substrate arranged both internally and externally on a substrate and connected to an external transceiver as Takeuchi’s communication system because the traces improves the reliability of the signal transmission by extending the reach of the transceiver antenna way from the monitored interference of the monitored structure to communicate the pressure signal without structural interference).
With regard 2)  Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensor 10)[0003].  Yamamoto further teaches a degree of a bending of a semiconductor die (Fig. 1:  substrate 12) in the first pressure sensor (Fig. 1: pressure sensitive circuitry 15), in response to the application of the first load [0071: describes the function of the bend in a substrate and the stress in the gauges to render a pressure reading which is the same configuration as Figure 1]; generating, by a pressure sensing circuitry (Fig. 1: pressure sensor circuitry 15), in the semiconductor die (Fig. 1:  substrate 12), a first output in accordance with the degree of the bending [0071] that is detected in the semiconductor die (Fig. 1:  substrate 12); transmitting, by an IC interface [0057: describes units for signal transfer including depicted elements 16-18] in the semiconductor die  (Fig. 1:  substrate 12), the semiconductor die  (Fig. 1:  substrate 12) comprising an unsupported middle (Fig. 1:  recess 13) and two supported sides (Fig. 1: sides of the recess 21a) on either side of the unsupported middle (Fig. 1: recess 14 with supported substrate 12), wherein the two supported sides (Fig. 21a) are mounted on a support body (Fig. 1:  21b); and a cavity (Fig. 1: recess 13) inside the first pressure sensor (Fig. 1: pressure sensitive  60), wherein the cavity (Fig. 1: recess 13) is disposed between the two supported sides (Fig. 1: supports 21a), below the unsupported middle (Fig. 1: substrate 12 middle over (Fig. 1: 23) over an area (Fig. 1: circuitry over support 21a)  where a supported side (Fig. 1: circuitry over support 21a)  of the semiconductor die (Fig. 1:  substrate 12) is mounted on the support body (Fig. 1:  support body 21b).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a cavity and measurement of the bend over the substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014]. 

Claims 2 & 3. Dependent on the method of claim 1.   Takeuchi further discloses the semiconductor die (Fig. 1: substrate 12) comprises the pressure sensing circuitry (Fig. 1: circuit 12 a & b), and the IC interface (Fig. 1: 21) coupled to the pressure sensing circuitry (Fig. 1: circuit 12 a & b)[Col 3 lines 28-44].   Takeuchi does not explicitly disclose:

the pressure sensing circuitry is disposed in the unsupported middle, and over a portion of the cavity and the pressure sensing circuitry is configured to be responsive to the bending of the semiconductor die through the unsupported middle.  

Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensitive  10)[0003].  Yamamoto further teaches the pressure sensing circuitry (Fig. 1: pressure sensing circuitry 15) is disposed in the unsupported middle (Fig. 1: substrate 12 middle over recess 13), and over a portion of the cavity (Fig. 1: recess 13) and the pressure sensing circuitry (Fig. 1: pressure sensing circuitry 60) is configured to be responsive to the bending [0071] of the semiconductor die (Fig. 1: substrate 15) through the unsupported middle (Fig. 1: substrate 12 middle over recess 13) on the support body (Fig. 1:  support body 21b).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a cavity and measurement of the bend over the substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014].

Claim 4. Dependent on the method of claim 1.   Takeuchi further discloses the washer pressure sensor is used with spark plugs in an engine block where an engine block has several spark plugs therefore on a second spark plug [Col.1 lines 60-65].  Takeuchi additionally discloses, experiencing, by a second pressure sensor (Fig. 1:  washer pressure sensor 20) in a pressure sensing system [Col. 1 lines 50-67: plurality of pressure sensors with one on each spark plug], an application of a second load by a third member (Fig. 3: a second spark plug 2) in a structure on a fourth member (Fig. 3: a second flat receiving surface 4) in the structure, wherein the third member (Fig. 3: a second spark plug 2) is positioned against the fourth member (Fig. 3: a second flat receiving surface 4), and the second pressure sensor (Fig. 3:  sensor 114)  is carried in a second washer (Fig. 1: second washer 20) that is disposed between the third member (Fig. 3: a second spark plug 2) and the fourth member (Fig. 3: a second flat receiving surface 4); and transmitting, by the second pressure sensor (Fig. 3:  sensor 114) , the second output (21) to the external system [Col. 4 lines 18-24].  
Takeuchi does not explicitly disclose:
1) duplication of the method of the first pressure sensor to the method of the second pressure sensor.
2) detecting, by the second pressure sensor, a degree of a bending of a semiconductor die in the second pressure sensor, in response to the application of the second load; generating, by the second pressure sensor, a second output in accordance with the degree of the bending that is detected by the second pressure sensor. 

With regard to 1)  The teaching of a method of using a second washer pressure sensor on a second spark plug using the same method of using a first washer pressure sensor on a first spark plug.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to duplicate the method of using a first washer on a spark plug to provide a second washer pressure sensor on a second spark plug, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8.

With regard to 2) Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensitive  10)[0003].  Yamamoto further teaches detecting by the second sensor (Fig. 1: 10) a degree of bending of the semiconductor die (Fig. 1:  substrate 12)[0071] by the second pressure sensor (Fig. 1: pressure sensitive circuitry 15), in response to the application of the second load [0071: describes the function of the bend in a substrate and the stress in the gauges to render a pressure reading which is the same configuration as Figure 1]; generating, by the second pressure sensor (Fig. 1: pressure sensor 10) in response to the application of the second load [0071], generating by the second pressure a second output in accordance with the degree of the bending [0071] that is detected by the second pressure sensor (Fig. 1:  substrate 12).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a cavity and measurement of the bend over the substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014].

Claim 7. Takeuchi discloses a method comprising: having a first integrated circuit (IC) die (Fig. 3: substrate 11) comprising a first pressure sensing circuitry (Fig. 3:  12) and a first IC interface (Fig. 1:   11 & 12) coupled to the first pressure sensing circuitry (Fig. 4: 12)[Col. 3 lines 28-44] and encapsulating the first support body (Fig.  3: 19 insulating support) and the first IC die (Fig. 1:   11 & 12) with an encapsulation material (Fig. 3: 13 & 14) to form a ring-shaped body (Fig. 3: 14 and 13 form a ring-shaped washer body) [Col. 3 lines 65-67] & [Col. 4 lines 1-5]].    Takeuchi does not explicitly disclose:

attaching a first support body to the first IC die with a bonding layer to form a first cavity between the first IC die and the first support body, wherein the bonding layer supports peripheral regions of the first IC die with an unsupported central region of the first IC die disposed over the first cavity the first pressure sensing circuitry being responsive to bending associated with the first cavity.

Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensitive 60)[0003].  Yamamoto further teaches attaching a first support body (Fig. 1:  21b); to the first IC die (Fig. 1:  substrate 12) with a bonding layer [0047:  The laminar substrate 21 of FIG. 1 is an example of a configuration where two substrates 21a and 21b are laminated together. The laminar substrate of the present invention may be created by lamination of at least two substrates composed of identical material or different materials, and there is no particular limit on the number of substrates which may be provided by lamination] to form a first cavity (Fig. 1: recess 13) between the first IC die (Fig. 1:  substrate 12) and the first support body (Fig. 1:  21b), wherein the bonding layer [0047:  The laminar substrate 21 of FIG. 1 is an example of a configuration where two substrates 21a and 21b are laminated together. The laminar substrate of the present invention may be created by lamination of at least two substrates composed of identical material or different materials, and there is no particular limit on the number of substrates which may be provided by lamination] supports peripheral regions (21a) of the first IC die (Fig. 1:  substrate 12) disposed over the first cavity (Fig. 1: recess 13) the first pressure sensing circuitry (Fig. 1: pressure sensor circuitry 15) being responsive to bending [0071: describes the function of the bend in a substrate and the stress in the gauges to render a pressure reading which is the same configuration as Figure 1];  associated with the first cavity (Fig. 1: recess 13).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a cavity and measurement of the bend over the substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014].
  
Claim 8. The method of claim 7.  Takeuchi does not explicitly disclose:

the first IC interface includes a first transceiver circuit, and first inner electrically conductive antenna traces coupled to the first IC interface.  

Zimmerman teaches a pressure sensor (Fig. 1)[0033].  Zimmerman further teaches the first IC interface (Fig. 1:  3, 13 & 14) includes a transceiver circuit (Fig. 1: transceiver 13 & 14) and first inner electrically conductive (Figs. 1- 3: antenna trace 3 portion of trace extending to 7 is an internal antenna trace) coupled to the first IC interface (Fig. 1 sensor 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zimmerman’s communication system of antenna traces on a substrate arranged both internally and externally on a substrate and connected to an external transceiver as Takeuchi’s communication system because the traces improves the reliability of the signal transmission by extending the reach of the transceiver antenna way from the monitored interference of the monitored structure to communicate the pressure signal without structural interference).
 
Claim 15. The method of claim 7. Takeuchi does not explicitly disclose:

attaching a first support body to the first IC die comprises attaching with a bonding layer. 

Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensitive 10)[0003].  Yamamoto further teaches attaching a first support body (12b) to the first IC die (12) comprises attaching with a bonding layer [0047:  The laminar substrate 21 of FIG. 1 is an example of a configuration where two substrates 21a and 21b are laminated together. The laminar substrate of the present invention may be created by lamination of at least two substrates composed of identical material or different materials, and there is no particular limit on the number of substrates which may be provided by lamination]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a support  body bonded to the IC  substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014].
 
Claim 16. Takeuchi discloses a method comprising: having a first integrated circuit (IC) die (Fig. 3: substrate 11) comprising a first pressure sensing circuitry (Fig. 3: pressure circuitry 12) and a first IC interface (Fig. 3: substrate 11) coupled to the first pressure sensing circuitry (Fig. 3: pressure circuitry 12); and encapsulating [Col. 4 lines 1-5:  by means of an insulating later 15 which may be formed of an electrically insulative material and by the process of molding. The insulating layer 15 may be formed during assembling process for forming assembly of the center electrode 11, the piezoelectric elements 12a and 12 b and the pressure plate 13. Practical process of forming the assembly will be discussed later] the first IC die (Fig. 3: substrate 11) with an encapsulation material (Fig. 1: 15) [Col. 4 lines 1-5] to form a ring shaped body (Fig. 1:  ring shaped with a case 14 and top 13) to distribute a load applied between first (Fig. 1: plug 2) and second parts  (Fig. 1:  planar surface 4) positioned one against the other [Col.4 lines 25-30:  he washer-type pressure sensor 20 is mounted on an engine cylinder head 1 by means of an ignition plug 2 which is threaded to a threaded hole 3 formed through the cylinder head. In mounting, the pressure plate 18 mates with a washer receptacle planar surface 4 of the cylinder head 1] attaching a first metallic [Col. 1 lines 25-30:  The center electrode, the piezoelectric elements, and the pressure plates are housed in an annular metal case] ring shaped body (Fig. 3: 14) to the first IC die (Fig 3: substrate 11).  Takeuchi does not explicitly disclose:

to form a first cavity between the first IC die and the first shaped body the first pressure sensing circuitry being responsive to bending associated with the first cavity.  

Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensitive 60)[0003].  Yamamoto further teaches to form a first cavity  attaching a first support body (Fig. 1:  21b); to the first IC die (Fig. 1:  substrate 12) to form a first cavity (Fig. 1: recess 13) between the first IC die (Fig. 1:  substrate 12with an unsupported region (Fig. 1:  substrate 12 over the cavity 13)  of the first IC die (Fig. 1:  substrate 12) and disposed over the first cavity (Fig. 1: recess 13) the first pressure sensing circuitry (Fig. 1: pressure sensor circuitry 15) being responsive to bending [0071: describes the function of the bend in a substrate and the stress in the gauges to render a pressure reading which is the same configuration as Figure 1] associated with the first cavity (Fig. 1: recess 13).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a cavity and measurement of the bend over the substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014].

Claim 21. Dependent on the method of claim 16. Takeuchi further discloses the encapsulating (Fig. 1:  15 encapsulating 15) comprises covering the first metallic ring-shaped body (Fig. 4: 14) [Col. 4 lines 1-5].  

Claim 23. Dependent on the method of claim 16. Takeuchi further discloses forming a first insulator layer (Fig 1: 19) covering a substantial portion of the first metallic ring-shaped body [Col. 4 line 1-5:  the piezoelectric elements 12a and 12b and the pressure plate 13 are insulated from the extension 18 by means of an insulating later 15 which may be formed of an electrically insulative material and by the process of molding. The insulating layer 15 may be formed during assembling process for forming assembly of the center electrode 11, the piezoelectric elements 12a and 12 b and the pressure plate 13. Practical process of forming the assembly will be discussed later] (Fig. 1: 14) and a second insulator layer (Fig: 1: 15) covering a substantial portion of the second metallic-ring shaped body (Fig. 1: 13) [Col. 3 lines 60-67:  the piezoelectric elements 12a and 12b and the pressure plate 13 are insulated from the extension 17 by means of an insulating tube 19 disposed therebetween].  

Claim 24. Dependent on the method of claim 16. Takeuchi further discloses forming a mechanical guide (Fig. 3: 17 & 21) between the first (14) and the second (13) metallic ring-shaped bodies (Fig. 3: 14 & 13 are ringed-shaped bodies).  

Claim 25. Dependent on the method of claim 16. Takeuchi further discloses the first metallic ring-shaped body (Fig. 4:  14) comprises a ring-shaped recess (Fig. 14 with recess between 17 & 18) in which the IC die is attached [Col. 3 lines 60-67:  The pressure plate 14 has a pair of extensions 17 and 18 extending from inner and outer peripheral edges. The extensions 17 and 18 are formed integrally with the pressure plate 14 and cooperative with the major section of the pressure plate to define a space 14a. The space 14a is designed to receive an assembly of the center electrode 11, the piezoelectric elements 12a and 12b and the pressure plate 13].
Claims 5 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi  in view of Zimmerman and Yamamoto and in the further view of Kim (US 20090157358; “Kim”).	

Claim 5. Dependent on the method of claim 4. Takeuchi further discloses transmitting, by the first pressure sensor (Fig. 1:  sensor 20), the first output to the external system (Fig. 1: 21) comprises: transmitting [Col. 4 lines 18-24], by the first pressure sensor (Fig. 1:  sensor 20), the first output [Col. 4 lines 18-24].  

the first output to the second pressure sensor via a wire connecting the first pressure sensor  to the second pressure sensor; and transmitting, by the second pressure sensor, the first output to the external system.  
Kim teaches system for diagnosing and monitoring structural health conditions FIG. 6D of a diagnostic network patch system 660 incorporated into rivet/bolt-jointed composite laminates 666 [0095].  Kim further teaches by the first pressure sensor (Fig. 6d: washer sensors 664) the first output [0095:  The diagnostic patch washers 664 may communicate with other neighborhood diagnostic patches 662 that may be arranged in a strip network configuration, as shown in FIG. 6D] to the second pressure sensor (Fig. 6d adjacent patch washer sensors 664) via a wire [0091: patches 622; a bridge box 624 connected to a computer 626; and transmission links 632. The patches 622 may be a device 502 or a sensor 522, where the type of transmission links 632 may be determined by the type of the patches 622. The transmission links 632 may be electrical wires, optical fiber cables, or both] connecting the first pressure sensor (Fig. 6d: 664) to the second pressure sensor (Fig. 6d: adjacent 664); and transmitting [0095], by the second pressure sensor (Fig. 6d: adjacent 664), the first output to the external system[0095:  For simplicity, a bridge box and transmission links are not shown in FIG. 6D. The patches 662 may be a device 502 or a sensor 522. In the system 660, the patches 662 and diagnostic patch washers 664 may detect the defects 672 by sending or receiving Lamb waves as indicated by arrows 670].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kim’s network sensor patches as a strip network configuration for Takeushi’s pressure washer sensor’s because the strip network configuration improves the cost efficiencies and maintenance levels by reducing the volume of wiring while maintaining signal paths to a transceiver through sending more than one signal from one sensor to the transceiver [Kim 0004].
Claim 22. The method of claim 16. Takeuchi does not explicitly disclose:

attaching a second metallic ring-shaped body [so that the IC die is between the first and the second metallic ring shaped bodies, the first metallic ring shaped body comprising a first connector configured to electrically couple with the ST-14-AGCO-olo5USo3-24-IC die and the second metallic ring shaped body comprising a second  configured to electrically couple with the IC die).  


Kim teaches attaching a second metallic ring-shaped body [0079: As shown in FIGS. 4A-B, the diagnostic patch washer 400 may have a hollow space 403 to accommodate other fastening device, such as a bolt or rivet] & [0095] so that the IC die (Fig. 6d: 666 and 668 die laminate) is between the first (Fig. 6d: 664 first patch sensor) and the second metallic ring shaped bodies (Fig. 6d: 664 adjacent  patch sensor), the first metallic ring shaped body (Fig. 6d: 664 first patch sensor) comprising a first connector [0079 & 0095] configured to electrically couple with the ST-14-AGCO-olo5USo3-24-IC die [0079 and 0095], and the second metallic ring shaped body (Fig. 6d: 664 adjacent  patch sensor) comprising a second connector [0079: As shown in FIGS. 4A-B, the diagnostic patch washer 400 may have a hollow space 403 to accommodate other fastening device, such as a bolt or rivet for each patch]  configured to electrically couple [0095 wires 670] with the IC die (Fig. 6d: 666 and 668 die laminate).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kim’s network sensor patches that are bolted or riveted to the IC die arranged as a strip network configuration for Takeushi’s pressure washer sensor’s because the ruggedly attached patches in a strip network configuration improves the cost efficiencies and maintenance levels by reducing the volume of wiring while maintaining physically stable signal paths to a transceiver through sending more than one signal from one sensor to the transceiver [Kim 0004].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Zimmerman and Yamamoto and in the further view of Pagani312 (US 20130057312:  “Pagani312).

Claim 6. Dependent on the method of claim 1.  Takeuchi further discloses the experiencing and the detecting are performed in a testing system comprising the first member (Fig. 1: plug 2) and the second member (Fig. 1:  planar surface 4) where the pressure sensor has a top surface (Fig. 1: 13) of the first pressure sensor, the second member positioned adjacent to a bottom surface (Fig. 1: bottom of support 14).  Takeuchi does not explicitly disclose:
the first member comprising a rigid substrate, a load cell coupled to the rigid substrate, a ball joint coupled to the load cell, and a contact plate configured to apply a set pressure to a top surface of the first ST-14-AGCO-olo5USo3-21-pressure sensor , the second member comprising a prober chuck positioned adjacent to a bottom surface of the first pressure sensor wherein the detecting comprises coupling an Automatic Testing Equipment (ATE) to the first member and the second member.


Pagani312 teaches a test configuration for integrated circuits (Fig. 3) the first member comprising a rigid substrate (Fig. 3: 17) , a load cell coupled to the rigid substrate, a ball joint coupled to the load cell [0006][0024:  an electromechanical actuation system (not illustrated herein either)], and a contact plate (Fig. 3: 19) configured to apply a set pressure to a top surface of the first circuit (Fig. 2: 1)[0006: ST-14-AGCO-olo5USo3-21-circuit for example by being electrically contacted by the contact elements (bumps, balls, or lands)] the member (Fig. 3: bottom level) comprising a prober chuck (Fig. 3: prober chuck 16) positioned adjacent to a bottom surface (Fig. 3: 2) wherein the detecting comprises coupling an Automatic Testing Equipment (ATE) to the first member and the second member [0024:  To this end, the probe head 17 is coupled to a printed-circuit board 19, containing appropriate electronic circuits interconnected to an ATE (not illustrated herein), and to an electromechanical actuation system (not illustrated herein either). In use, the probe head 17, via the probes 18, may be electrically coupled with the electronic integrated circuits contained in the wafer 2 so as to measure one or more electrical parameters thereof. The ensemble of the probe head 17, of the probes 18, and of the printed-circuit board 19 constitutes a so-called "probe card"].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Pagani312’s test configuration for impact testing an integrated circuit as a test configuration to use on Takeuchi’s integrated circuit pressure sensor because impact testing improves the quality of the circuit by identifying weaknesses in the circuit in shock and dynamic loads [Pagani312 0006].  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Zimmerman and Yamamoto and in the further view of Davis (US 20150068315; “Davis”).


Claim 9. Dependent on the method of claim 8. Takeuchi further discloses encapsulating (15) the first support body (14) and the first IC die (12).  Takeuchi does not explicitly disclose:  

1) the substrate comprising first outer electrically conductive antenna traces. 
2) substrate mounted on a carrier substrate mounting the first support body on the carrier so that the first outer electrically conductive antenna traces are disposed around the first inner electrically conductive antenna traces; and releasing the carrier substrate after the encapsulating. 
 
With regard to 1) Zimmerman teaches a pressure sensor (Fig. 1)[0033].  Zimmerman further teaches the first output to a first external antenna trace (Figs. 1- 3: antenna trace 3) that is carried by a first substrate (Figs. 1- 3: substrate 1) that is adjacent to the first pressure sensor (Figs. 1 & 4c:  sensor element 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Zimmerman’s communication system of antenna traces on a substrate arranged both internally and externally on a substrate and connected to an external transceiver as Takeuchi’s communication system because the traces improves the reliability of the signal transmission by extending the reach of the transceiver antenna way from the monitored interference of the monitored structure to communicate the pressure signal without structural interference).

With regard to 2) Davis teaches substrate  (Fig. 1: of the pressure sensing die 24) mounted on a carrier substrate (Fig. 1: carrier 26)  mounting the first support body on the carrier  (Fig. 1: carrier 26) so that the first outer electrically conductive traces [0020]; and releasing  [0020] the carrier substrate (24) [0018:   suitable carrier 26 (see FIG. 1) such as a ceramic carrier, a glass carrier, a printed circuit board (PCB). The downward application of pressure to the upper surface 38 of the pressure sensing die 24 and the carrier 26 may prevent or reduce the possibility of the dislodgement of the pressure sensing die 24 from the carrier 26] after the encapsulating (20) [0020:  top cap 20 may be bonded to the pressure sensing die 24 using a variety of bonding techniques including]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s method of making a support body with traces and encapsulation on a releasable carrier as a method of producing Takeushi’s pressure sensor because using a carrier improves the quality of the pressure sensor by providing a stable base during the assemblage of the support body parts that reduces faults from vibration and shock during the manufacturing process. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi  in view of Zimmerman and Yamamoto and in the further view of Pagani (WO 2013174946; “Pagani”).

Claims 10 & 11. Dependent on the method of claim 8.  Takeuchi further discloses a first arm extension portion (Fig. 1:  21) that extends beyond the first IC die (11) and the ring-shaped portion (14).   Takeuchi does not explicitly disclose:  
a first outer electrically conductive antenna traces formed in the first arm extension portion disposed around the first inner electrically conductive antenna traces the first arm extension portion comprises a circular shape so that the first outer electrically conductive antenna traces are configured to define a magnetic dipole.

Pagani teaches a first outer electrically conductive antenna traces (Fig. 3:  22) formed in the first arm extension (Fig. 3: 23) portion disposed around the first inner electrically conductive antenna traces (Fig. 3: 21) the first arm extension portion (Fig. 3: 23) comprises a circular shape (Fig. 3: 21) so that the first outer electrically conductive antenna traces (22) are configured to define a magnetic dipole [Page 16 lines 10-17: The coil 21 is located near the integrated detection module 1 and extends around it, in such a manner as to magnetically couple with the integrated antenna 11 . The currents induced by the integrated antenna 1 1 on the coil 21, acting as a magnetic dipole, are transferred to the Hertzian dipole antenna 22. Such transferring is preferably mediated by the adaptation circuit 23, which may allow improved overall performance of the electromagnetic means 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Pagani’s dipole antenna arrangement as an antenna arrangement on Takeuchi’s ring shaped portion because a dipole antenna arrangement improves the space efficiency of the antenna extension by doubling the antenna area for reception and transmission of signal in a space confined installations [Pagani 15 lines 7-10].  
Claim 12. The method of claim 10. Takeuchi further discloses encapsulating the support body (Fig. 1: support 14) comprises encapsulating (Fig. 1: insulator 15) the first arm extension (Fig. 1: extension 21) portion [Col. 4 lines 1-5:  by means of an insulating later 15 which may be formed of an electrically insulative material and by the process of molding. The insulating layer 15 may be formed during assembling process for forming assembly of the center electrode 11, the piezoelectric elements 12a and 12 b and the pressure plate 13. Practical process of forming the assembly will be discussed later]. 
  
Claim 13. The method of claim 10.  Takeuchi further discloses the washer pressure sensor is used with spark plugs in an engine block where an engine block has several spark plugs therefore on a second spark plug [Col.1 lines 60-65].  Takeuchi additionally discloses, having a second integrated circuit (IC) die  (Fig. 3: substrate 11) comprising a second pressure sensing circuitry (Fig. 3: pressure sensing circuitry 12) and a second IC interface  (Fig. 3:  IC interface 21)   coupled to the second pressure sensing circuitry (Fig. 3: pressure sensing circuitry 12); and attaching wherein the encapsulating (15 & 19) comprises also encapsulating the second support body (14) and the second IC die (12) with the encapsulation material [Col. 4 lines 1-5:  by means of an insulating later 15 which may be formed of an electrically insulative material and by the process of molding. The insulating layer 15 may be formed during assembling process for forming assembly of the center electrode 11, the piezoelectric elements 12a and 12 b and the pressure plate 13].
1) duplication of the method of the first pressure sensor to the method of the second pressure sensor.
2)  a second support body to the second IC die with a second bonding layer to form a second cavity between the second IC die and the second support body, to form the the second pressure sensing circuitry being responsive to bending associated with the second cavity.
  
With regard to 1) teaching a method of using a second washer pressure sensor on a second spark plug  using the same method of using a first washer pressure sensor on a first spark plug.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to duplicate the method of using a first washer on a spark plug to provide a second washer pressure sensor on a second spark plug, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. vs. Bemis Co. 293 USPQ 8.
With regard to 2) Yamamoto teaches a detecting, by the first pressure sensor (Fig. 1: pressure sensitive 10)[0003].  Yamamoto further teaches a second support body (21b) to the second IC die (12) with a second bonding layer to form a second cavity (13) between the second IC die (12) and the second support body (21), detecting by the second sensor (Fig. 1: 10) a degree of bending of the semiconductor die (Fig. 1:  substrate 12)[0071] by the second pressure sensor (Fig. 1: pressure sensitive circuitry 15), in response to the application of the second load [0071: describes the function of the bend in a substrate and the stress in the gauges to render a pressure reading which is the same configuration as Figure 1]; generating, by the second pressure sensor (Fig. 1: pressure sensor 10) in response to the application of the second load [0071], generating by the second pressure a second output in accordance with the degree of the bending [0071] that is detected by the second pressure sensor (Fig. 1:  sensor 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yamamoto’s pressure sensor design with a cavity and measurement of the bend over the substrate extending over the cavity formed by supports as a measurement arrangement for Takeuchi’s  pressure sensor as the bend over a cavity improves the pressure measurement since the bend over the cavity allows for increased measurable movement of the substrate to determine an increased accuracy in measuring pressure [Yamamoto 0014].

Claim 14. Dependent on the method of claim 13.  Takeuchi does not explicitly disclose:

the substrate further comprises a second arm extension portion that extends beyond the second IC die and the ring-shaped body in a different direction than the first arm extension portion.
 
Pagani teaches the substrate (Fig.7 : 100)  further comprises a second arm extension portion (Fig. 7: 22) that extends beyond the second IC die (Fig. 7: die connection 15)   in a different direction (Fig. 7 antenna 22 is in the opposite direction than antenna 21) than the first arm extension portion (Fig. 7: 21). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Pagani’s antenna arrangement as an antenna arrangement on Takeuchi’s ring shaped portion because a dipole antenna arrangement with one antenna in a first direction and a second external antenna in a second direction improves the space efficiency of the antenna extension by doubling the antenna area for reception and transmission of the signal in a space confined  installation  [Pagani 15 lines 7-10].  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi  in view of Zimmerman and Yamamoto and in the further view of Kiyoshi (US 4524625: “Kiyoshi”).	

Claims 17-20. Dependent on the method of claim 16.  Takeuchi further discloses attaching the first metallic ring shaped body (Fig. 3: 14 metal case 14 ) to the first IC die (Fig. 3: substrate 11) the first metallic ring shaped body (14) being one of the plurality of support bodies (Fig. 3: 13, 14, 17-19) providing a lead frame (Fig. 3: 14) is a metallic frame (Fig. 3: 14) that provides conduits for leads (Fig. 3 leads 21 in the frame 14 at 22)  comprising a plurality of support bodies (Fig. 3: 13, 14, 17-19) and the first metallic ring shaped body (14) comprises a first connector (22) configured to electrically couple with the IC die (11) where forming a wire bond (21) coupling the IC die (11) with the first connector (22) [Col. 4 lines 25-30:   The center electrode 11 has an extension 21 which serves as an output terminal. The extension 21 is surrounded by an extended portion 22 of the insulating layer 15. Therefore, the center electrode 11 is connected to external electric device, such as a microprocessor for controlling an engine operation and so forth via a signal line via the extension 21 for outputting a pressure indicative signal]. 

Takeuchi does not explicitly disclose: 

soldering the first metallic body with the first IC die 
 
Kiyoshi teaches a pressure sensor [Abstract].  Kiyoshi further teaches soldering the first metallic body (Fig. 3: 22 & 23-24) with the first IC die (21) [Col. 2 lines 60-67:  The rings 23 and 24 are radially spaced to define an annular inside space in conjunKiyoshi’s ction with the discs 21 and 22. The rings 23 and 24 are made of relatively rigid metal, such as steel. Upper faces of the rings 23 and 24 are welded to the lower face of the upper disc 21. Lower faces of the rings 23 and 24 are welded to the upper face of the lower disc 22].  
.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kiyoshi’s attachment of the metallic body casing with the IC die using soldering as an method of attaching Takeuchi’s metal body to an IC die because soldering attachment provides a strong bond between the layers and the supports in a time efficient manner.  [Kiyoshi Col, 2 lines 50-62]. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20070056375  
Akdeniz; Aydin et al.
Washer pressure sensor but not with cavity.
US 20140231979  
Ziglioli; Federico Giovanni
Pressure sensor with cavity not a washer
US 20110094314  
Dekker; Ronald et al.
Pressure sensor with cavity not a washer.  Pressure sensor is centered on cavity.
US 20110318840  
Ziglioli; Federico Giovanni 
Pressure sensor with cavity not a washer
US 20120264250  
Graham; Andrew B
Pressure sensor with cavity not a washer
US 20080016683  
Brida; Sebastiano 
Pressure sensor with cavity not a washer
US 20170175792  
Jaffrey; Andrew et al.
Washer pressure sensor with no cavity
US 20100005862  
Davey; Kenneth et al.
Washer pressure sensor with no cavity
US 20130049952  
Schnare; Gordon Graham
Pressure sensor with cavity not a washer
US 20160103035  
Pagani; Alberto
Pressure sensor with cavity not a washer
US 20140182390  
PAGANI; Alberto et al.
Pressure sensor with cavity not a washer and has unique antenna traces
US 20070193361  
Coffey; E. Michael et al.
Capacitive pressure sensor in a washer no cavity for bending.
US 4686861  
Morii; Hiroaki
Pressure sensor with no cavity not a washer and has unique antenna traces
US 4106370  
Kraus; Robert August et al.
Pressure sensor with cavity not a washer and has unique antenna traces


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855